Citation Nr: 0011081	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-01 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an asbestos-related 
lung disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1945 to August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision denied service 
connection for asbestosis.

The case was previously before the Board in December 1999, 
when it was remanded to retrieve medical evidence in the form 
of x-ray and CT films.  Subsequently, the case was referred 
to a VA physician for review of all of the medical evidence 
of record and a medical opinion.  The requested development 
has been completed.  The Board now proceeds with its review 
of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service medical records reveal no evidence of 
exposure to asbestos, or the presence of any asbestos-related 
lung disorder.  

3.  Private medical records from 1991 until present reveal 
impressions that the veteran's lung disorder is probably 
asbestos-related.  

4.  Competent evidence of record reveals an extensive period 
of asbestos exposure for approximately 30 years, only one 
year of which was during active service.  

5.  Full review of all of the medical evidence of record, 
including x-ray and CT films by a pulmonary specialist, 
reveals the impression that the veteran does not have any 
asbestos-related lung disorder, but suffers from tobacco-
induced chronic obstructive pulmonary disease (COPD).  


CONCLUSION OF LAW

An asbestos related lung disorder, to include asbestosis, was 
not incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 101(16), 1110, (West 1991); 38 C.F.R. § 3.303 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1999 the Board remanded this case to retrieve 
actual x-ray and CT films so that they could be reviewed by a 
pulmonary specialist.  At that time the Board found that the 
veteran's claim was well grounded.  The veteran provided 
private medical evidence showing a diagnosis of asbestosis 
and relating the disorder to asbestos exposure.  The veteran 
testified that he was exposed to asbestos during his active 
service in the Navy.  The service department records obtained 
were not inconsistent with the veteran's assertions of 
asbestos exposure aboard a Navy ship during World War II.  
Therefore, the Board found that the veteran had presented a  
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is to say that he has presented a claim 
which is plausible.  We are satisfied that VA has assisted 
the veteran as much as it can in the development of his 
claim.  No further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (1999).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1999).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had asbestos exposure during 
service; (2) whether he has a current asbestos-related 
pulmonary disability; and, if so, (3) whether the current 
disability is etiologically related to the asbestos exposure 
during service.  The Board concludes that medical evidence is 
needed to lend plausible support for the second and third 
issues presented by this case because they involve questions 
of medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999). 

The veteran claims that he was exposed to asbestos during his 
active military service, and that this caused an asbestos-
related lung disability.  He states he served aboard a United 
States Navy ship during World War II.  He further asserts 
that during his period of naval service his ship was in dry 
dock for approximately 60 days and that during this time he 
was exposed to asbestos while repair work was conducted on 
the ship.  A review of the veteran's discharge papers reveals 
that he had one year of active Naval service from August 1945 
to August 1946, and that during this period of time he was 
stationed aboard the USS Mindoro, an escort carrier.  His 
service personnel records reveal that he served as an 
apprentice seaman and a seaman second class during his period 
of service.  

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
observed that there has been no specific statutory guidance 
with regard to claims for service connection for asbestosis 
and other asbestos-related diseases, nor has the Secretary 
promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  However, VA has issued a circular on 
asbestos-related diseases, entitled Department of Veterans 
Benefits, Veteran's Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB 
Circular"], that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular has been subsumed verbatim 
as § 7.21 of VA manual ADMIN21.  

More recently the Court has held that "neither MANUAL M21-1 
nor the CIRCULAR creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure of asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13Vet. App. 141 (1999); 
see also, Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 
4-2000.

The applicable section of Manual M21-1 notes that some of the 
major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual 
M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.  

While Manual M21-1 indicates that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease, as always, the reasonable 
doubt doctrine is for consideration in such claims.  The 
guidelines also indicate that asbestosis, pleural effusions 
and fibrosis, and pleural plaques are to be rated analogous 
to silicosis.  Id.

The veteran's service medical records do not reveal that he 
was exposed to asbestos or the he had any asbestos-related 
disorders.  There is no indication of any pulmonary 
abnormality during service.  On the August 1946 separation 
examination report the veteran's respiratory system, bronchi, 
lungs, and pleura were noted to be normal.  A chest x-ray was 
taken and was negative as to any abnormalities.  

In January 1976 a VA examination of the veteran was 
conducted.  "no significant abnormalities" of the veteran's 
respiratory system were noted.  The accompanying radiology 
report noted that a chest x-ray was conducted and showed the 
"lung fields to be clear of active disease."  

In March 1991 private x-ray examination of the veteran's 
chest was conducted.  Dr. Calhoun, the examining radiologist, 
stated:

The films are of excellent quality.

The patient had previous films made at Radiology 
Associates dated 05/01/90 as well as a high 
resolution CT chest scan at Riverside Radiology 
Group dated 06/15/90.  These two studies were 
interpreted by me as being normal.

The present films show a fine reticular pattern in 
the periphery of both lower zones with fine 
reticular pattern contacting the pleural surface 
that cannot be attributed to terminal branching of 
pulmonary vessels.  In review of the patient's 
previous studies, this pattern cannot be 
identified earlier.  The finding is suggestive of 
low profusion interstitial fibrosis graded as S/S 
size and 1/0 profusion.

All of the visible pleural surfaces are smooth.  
The heart is within normal limits as to size and 
shape.  There is a single, broad, coarse, 
horizontal band anterolaterally in the right lower 
zone which spans the right costophrenic angle and 
has the appearance of being a coarse, broad, 
fibrotic band or possibly an area of plate 
atelectasis.

CONCLUSIONS:  Findings suggestive of low profusion 
interstitial fibrosis in the lower zones which 
would be compatible with asbestos inhalation. This 
is a change from the previous study of 05/01/90 
which was interpreted as normal.

In August 1993 private pulmonary function tests (PFTs) were 
conducted.  the computerized interpretation was "mild 
obstructive disease.  Restrictive disease cannot be excluded 
by spirometry alone."  

In February 1997 a VA examination of the veteran was 
conducted.  The veteran reported exposure to asbestos aboard 
ship during his one year of Naval service; he also reported 
asbestos exposure as a sheet metal worker during most of his 
civilian life.  The veteran reported a history of smoking 
since the age of 17, and that he continued to smoke.  He also 
reported being in a motor vehicle accident in 1993 which 
resulted in a chest crush injury with fractured ribs and a 
collapsed lung.  He indicated that he had been told that a 
1992 x-ray showed asbestos involvement of the lungs.  He 
complained of shortness of breath after walking 3 blocks, and 
coughing.  Physical examination revealed the thoracotomy 
incision on the left as a residual of treatment for the 1993 
chest injury.  The lungs were "hyper-resonant to percussion.  
Breath sounds were diminished, but there were no wheezes, 
rales, rhonchi, or coughing."  PFTs were conducted.  The 
impression was residuals of injury to left chest.  A chest x-
ray was conducted in March 1997 and revealed the residuals of 
the veteran's rib fractures but stated that that there were 
"no changes typical of asbestos abnormality identified."  
After reviewing the x-ray findings the examining physician 
noted a second impression of "asbestos related lung disease 
- not found."  

In November 1997 a private toxicology consultation was 
conducted.  The report stated:

[The veteran's attorney] has asked for a medical 
review and toxicology evaluation of the short form 
asbestos screening sheet, a cover letter and chest 
X-ray films for [the veteran].

PRESENTING PICTURE

[The veteran] is a 70 year old gentleman with a 
reported past exposure to asbestos.  Past medical 
history includes "skin cancer", 
"arteriosclerosis", "heart failure", "angina", 
"hypertension", "arthritis" and "stomach 
ulcers".  No medical records are available for 
evaluation.  A short form asbestos screening sheet 
and cover letter are provided, as well as chest X-
rays.




OCCUPATIONAL HISTORY

Occupational history information is limited to 
employment as an insulator/pipefitter from 1943 to 
1974.

SHORT FORM ASBESTOS SCREENING SHEET

The provided short form asbestos screening sheet 
and cover letter is a general information packet 
consisting of several pages.  It is primarily a 
checklist listing asbestos exposure prone job 
duties and various asbestos products, and includes 
a medical section focused on pulmonary symptoms.

[The veteran] has indicated asbestos exposure 
during work which included insulator, 
mastics/cement products, asbestos gaskets/valve 
packing, plasterer/fireproofing, 
pipefitter/welder, building maintenance, 
painter/drywall, steelworker, laborer, 
boilermaker, carpenter, electrical, shipyard 
worker, roofer and other - specified as "ship 
navy".

He reports asbestos exposure beginning in 1945.

Specific pulmonary problems are reported as 
"respiratory condition", "chronic bronchitis" 
and "emphysema".

Information regarding other environmental or 
occupational exposures are not available.

HABITS

[The veteran] reports himself as a current smoker.  
He reports smoking 1 1/2 pack per day for 53 
years.

CHEST X-RAY

Available for B-reader evaluation are 5 chest 
films (including oblique views) dated 08/18/97. 
Film quality is less than ideal due to cut right 
costophrenic angle.

There are parenchymal changes consistent with 
asbestos-related pneumococcosis.  These are 
International Labor Organization (ILO) described 
as shape and size s/t.  The middle and lower lung 
zones are most involved. The profusion is 1/1.

There are no large opacities.

The pleural examination is remarkable for 
extensive en face pleural thickening with 
calcifications bilaterally.  Thee [sic] are ILO 
described as en face pleural plaque on the left of 
extent 3 with calcifications of extent 3.  The 
right chest wall demonstrates en face pleural 
thickening of extent 2 with calcification of 
extent 2.  There are additional diffuse in profile 
pleural thickening noted on the left lateral chest 
wall inferiorly of width and extent A, 1.  
Companion shadows are identified making the 
posterolateral chest wall pleural examination less 
than ideal.

There are bilateral 4th, 5th, 6th and 7th rib 
fractures posteriorly with associated pleural 
reaction and calcification.

The bronchovascular markings are increased 
bilaterally.

The left hemidiaphragm demonstrates an irregular 
silhouette which are probably juxtaphrenic peaks 
associated with chronic obstructive pulmonary 
disease.  Hemidiaphragmatic pleural plaque is also 
a consideration.  CT scanning may be helpful for 
clarification, if clinically desired.

The heart appears borderline enlarged.  The left 
hemidiaphragm is partially ill-defined.  The right 
costophrenic angle is cut from the PA (frontal) 
views and appears slightly blunted on the right 
anterior oblique projection.

No previous chest X-ray films are reported.  
Previous films may be helpful for comparison in 
order to further evaluate and monitor the 
interstitial and pleural changes.

THE DIAGNOSIS OF ASBESTOSIS

The diagnosis of asbestos is based on adequate 
history of exposure and latency, as well as 
elimination of other possible causes of 
interstitial fibrosis.  The criteria used for the 
diagnosis of asbestosis include radiographic 
evidence of small irregular opacities (ILO s, t, 
or u), bilateral and 1/0 or greater profusion; 
bilateral pleural thickening (A, 1 or greater); 
restrictive pattern on Pulmonary Function Tests 
(PFT's); Diffusion Capacity (DLCO) less than 80% 
of predicted; basilar dry crackles on physical 
examination; abnormal exercise Arterial Blood 
Gases (ABG's) consistent with respiratory rather 
than cardiovascular impairment, and/or clubbing.

Definite asbestosis is generally considered 
present when radiographic evidence demonstrates 
bilateral irregular opacities of 1/1 profusion, or 
1/0 profusion with any other criteria. Probable 
asbestosis is defined as the presence of bilateral 
pleural thickening (A, 1 or greater) plus any 
other criteria.  Possible asbestosis is considered 
when no significant radiographic evidence of 
asbestos-related disease is appreciated, but any 
of the other criteria is present.



ASSESSMENT

Radiography is consistent with asbestos-related 
pneumoconiosis.  Small irregular opacities of 
significant profusion are identified bilaterally 
in the middle and lower lung zones.  Asbestosis 
generally affects the lowest lung zones first and 
extends upward over time.

Radiography is also consistent with mild chronic 
obstructive pulmonary disease, manifested by 
slightly increased bronchovascular markings.  
Radiography may be also consistent with heart 
disease, manifested by slightly increased heart 
size.

The identified pleural change is consistent with a 
past history of asbestos exposure.  The healed 
bilateral rib fractures are associated with 
pleural thickening and calcification in the middle 
to upper lung zones.

Any additional criteria identified by physical 
examination or physiological testing, together 
with the above mentioned radiographic findings, 
will be helpful in the clinical evaluation of 
asbestosis, assuming other causes of parenchymal 
and pleural abnormalities are eliminated from the 
differential diagnosis.

It may be necessary to consolidate the clinical 
and physiological data together with the 
radiographic data, medical records, and the 
patient's previous qualitative and quantitative 
exposure history, including cigarettes, in order 
to better assess the contribution to disease by 
the reported asbestos exposure. [the veteran] 
reports a past history of bronchitis and 
emphysema.  These chronic obstructive pulmonary 
processes may contribute to the bronchovascular 
and interstitial changes seen radiographically.  
[The veteran] also reports a past history of heart 
failure.  Chronic congestive heart failure may 
also contribute to the bronchovascular and 
interstitial changes seen radiographically.

Based on the information available to me, it is my 
opinion that [the veteran's] condition is 
multifactorial and probably asbestos-related.  His 
occupational exposure history, latency, and chest 
X-ray findings satisfy the criteria for definite 
asbestosis.

It is also my opinion that [the veteran's] history 
of cigarette smoking is an important contributing 
factor to pulmonary disease.  Smoking leads to 
faster progression of asbestosis and 
synergistically increases the risk of lung cancer. 
[The veteran] reports himself as a current 
cigarette smoker with an approximately 79 pack-
year history of cigarette smoking. Chronic 
cigarette smoking is the major etiological factor 
in the development of chronic obstructive 
pulmonary disease, such as chronic bronchitis 
and/or emphysema.

RECOMMENDATIONS

Given the reported history and latency of asbestos 
exposure and radiographic findings, clinical 
correlation is recommended.  This should include 
pulmonary function tests (PFT's) with diffusion 
capacity (DLCO), as well as a physical examination 
focused on the respiratory system and further 
inquiry regarding obstructive respiratory 
symptoms, cardiac symptoms and exposure history.

Physiological testing (i.e., pulmonary function 
tests with diffusing capacity and if indicated, 
exercise testing) and clinical evaluation are 
recommended to further characterize the lung 
disease.  A decreased diffusing capacity is an 
early sign of interstitial fibrosis and may in 
some cases be the most sensitive indicator.

A Computed Tomography (CT) of the chest is more 
sensitive than standard chest X-rays including 
obliques in detecting and characterizing asbestos-
related plaques and parenchymal disease.  A CT of 
the chest may be helpful to better characterize 
the suggestive parenchymal and pleural findings 
noted above, if clinically indicated. If patient 
is symptomatic and physiological testing positive, 
thin sliced CT of the chest is recommended for 
identification of plaques.

Medical records, industrial hygiene data (if 
available) and additional exposure history would 
be helpful to further investigate the dust burden, 
as well as the possibility of other causes of 
interstitial lung diseases.

Annual examinations with emphasis on pulmonary and 
gastrointestinal systems, as well as annual chest 
X-rays and spirometry are advised to monitor the 
progression of fibrosis.  Discontinuation of 
cigarette smoking is recommended to decrease the 
progression of disease.

In March 1998 another VA chest x-ray of the veteran was 
conducted.  The radiology report stated "no active lung 
infiltrates are identified."  Also in March 1998 VA 
conducted a high resolution CT scan of the veteran's chest.  
This was conducted to rule out interstitial disease because 
of the veteran's history of asbestos exposure.  The CT 
revealed scattered calcified pleural plaques, some scarring 
in the lung bases bilaterally, multiple old rib fractures, no 
evidence of interstitial lung disease, and no infiltrates or 
effusions.  The examining radiologist's impression was:  
"emphysematous changes within the lungs; bibasilar scars and 
calcified pleural plaques probably related to prior trauma."  
After these diagnostic tests were conducted a VA pulmonary 
examination of the veteran was conducted in April 1998.  The 
veteran again related a history of asbestos exposure during 
service and a long history of post-service asbestos exposure 
along with a long history of smoking.  The examining 
physician also noted the veteran's 1993 chest crush injury.  
The veteran reported having shortness of breath with walking 
short distances.  Physical examination revealed no cough, no 
wheezes, no rales, no rhonchi.  PFTs were conducted and 
revealed "moderate obstructive pulmonary impairment."  The 
examining physician reviewed all of the tests, including the 
x-rays and CT reports.  The diagnosis was:  "asbestos 
related lung disease - not found; COPD [chronic obstructive 
pulmonary disease]; residuals of injury to chest."  

In October 1998 the veteran presented sworn testimony at a 
hearing before a RO hearing officer.  The veteran testified 
that he was exposed to asbestos during service.  He stated 
that the ship he was stationed aboard was in dry dock for 
repair for a period of approximately 60 days and that during 
this time he was exposed to asbestos.  He also testified that 
he worked as a sheetmetal worker for almost 30 years 
subsequent to service.  

Because of the conflicting medical evidence as to whether or 
not the veteran actually suffers from an asbestos-related 
lung disorder, the Board remanded the case to obtain the 
actual x-ray and CT films from the various examinations of 
the veteran.  The films from both VA and private physicians 
were obtained, and the Board forwarded all of the medical 
evidence to a VA pulmonary specialist for review.  In April 
2000 the pulmonary specialist submitted the requested medical 
opinion to the Board.  The physician's report is as follows:


Report of Medical Expert Opinion

1.  All the chest x-rays and CT scans of chest 
reviewed.

2.  The Pulmonary function tests reviewed.

3.  The medical records including the various 
expert opinions from Dr. Calhoun, Dr. Schiefer and 
VA physician's reports reviewed.



4.  Clinical history obtained from the records 
provided indicates
a.  Veteran had an occupation which included 
insulation, pipe fitting, sheetmetal work from 
1943 to 1974.
b.  Veteran was in active Naval Service form 
August 1945 to August 1946.  Work in shipyards per 
VA Physicians report, veteran only worked for 45 
days in shipyard.
c.  Veteran was in a motor vehicle accident in 
1993 leading to crush injury of chest.

5.  The chest x-rays based on which is Dr. 
Calhoun's report are not available for review.

6.  Veteran was tobacco smoker (1 1/2 pack for 50+ 
years)

7.  Based on medical records provided, veteran 
also suffers with history of skin cancer, arterio 
sclerosis, heart failure, angina, hypertension, 
and arthritis.

8.  Per Dr. Schiefer, 5 chest x-rays were examined 
and pareuelrymal changes were found consistent 
with asbestos related lung disorder. Bilateral 
4th, 5th, 6th, and 7th rib fractures noted 
associated with pleural calcifications were 
presented was reviewed.  After all the 
radiological data films were examined and 
discussed with our expert radiologist the 
conclusion and discussion are as follows:

Based on the reviewed facts, this veteran who has 
a positive history of occupational asbestos 
exposure does not show any suggestive evidence of 
asbestosis on his chest x-rays films or CT scan of 
chest.  However, it does show calcifications at 
the site of rib fractures secondary to the 
reaction to chest injury and fracture of ribs.  
This was concurred with our radiologist also.

Although veteran has a strong history of exposure 
to asbestos, it will be hard to prove whether the 
exposure occurred in Navy or civilian work, and 
may not constitute the diagnosis of Asbestosis.

The pulmonary function test studies were reviewed 
and showed evidence of low forced expiration 
volume in one second as well as mild decrease in 
Forced vital capacity indicating the veteran has 
some chronic obstructive lung disease secondary to 
his tobacco use.

At this point the Board must make some observations.  The 
November 1997 private toxicology consultation and asbestos 
screening were conducted by a private physician at the 
request of the veteran's attorney.  Moreover, when the RO 
requested the private x-ray films, they were in the custody 
of the veteran's attorney.  The Board notes that, with 
respect to his claims for VA benefits, the veteran is 
represented by a veteran's service organization not a private 
attorney.  Therefore this raises the question as to why the 
veteran would have retained a private attorney who was 
obtaining medical evidence about asbestos related diseases.  
Based on the long history of asbestos exposure from the 
veteran's job subsequent to service, the Board assumes that 
the medical reports were prepared for some sort of litigation 
related to the veteran's asbestos exposure during employment 
subsequent to service.  It may be that the veteran is 
claiming in private litigation that asbestosis was caused by 
his post service employment, and also claiming in his claim 
for VA disability benefits that it was due to his Naval 
service.

The Board also notes that the strongest evidence in support 
of the veteran's claim is the November 1997 private 
toxicology consultation.  This report appears to be 
comprehensive and reviewed the findings of private chest x-
rays.  Yet, this report is also equivocal at best.  The 
physician indicates that the veteran's lung disorders are 
"multi-factorial and probably asbestos related."   However, 
the physician acknowledges that only x-ray examination of the 
veteran's chest was conducted and that no prior x-rays were 
available for comparison.  Also, PFTs were apparently not 
conducted, or reviewed, when this report was complied.  The 
physician recommends PFTs.  The physician also indicates that 
a chest CT "is much more sensitive than standard chest x-
rays" when used to diagnose asbestos related lung disorders.  

The VA medical evidence of record reveals that multiple chest 
x-rays, PFTs, and a chest CT have been conducted.  On VA 
examination there has never been any evidence of any asbestos 
related lung disorder.  To be sure, the Board had a VA 
pulmonary specialist review all of the medical evidence of 
record including private and VA x-ray and CT films.  After 
review of all of the evidence the medical conclusion of a 
pulmonary specialist was that the veteran does not suffer 
from any asbestos-relate lung disorder.  Rather, the veteran 
suffers from chronic obstructive pulmonary disseise, COPD, 
which is related to his long history of tobacco use.  This 
conclusion is supported by the PFTs of record which reveal an 
obstructive ventilatory impairment.  Two separate VA 
examinations and a comprehensive review by a VA pulmonary 
specialist reveal assessments that the veteran does not have 
an asbestos-related lung disorder.  

The Board acknowledges that the veteran served aboard a Navy 
ship during World War II, and that this ship was repaired in 
dry dock.  The veteran's assertions of exposure to asbestos 
at this time appear to be credible.  However, the veteran has 
an extensive, almost 30 year, history of exposure to asbestos 
during his private employment subsequent to service.  In the 
present case however, the Board need not address the question 
as to which asbestos exposure caused the veteran's current 
lung disorder.  Simply put, the preponderance of the evidence 
reveals that the veteran does not have a current asbestos-
related lung disorder.  The existence of a current disability 
is the cornerstone of a claim for VA disability compensation. 
38 U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).  As such, the preponderance of the evidence is 
against the veteran's claim for service connection for an 
asbestos related lung disorder.


ORDER

Service connection for asbestos-related lung disorder, to 
include asbestosis, is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
- 19 -


- 1 -


